{¶ 35} I concur in judgment only. I agree with the trial court that the defendant did not adequately object to the magistrate's findings. Although appellant objected to the magistrate's findings regarding Civ.R. 11, the magistrate specifically found that the objections to the final account contained scandalous and immaterial allegations under Civ.R. 12(F). Appellant never objected to this finding; therefore, he could not object to the same finding under Civ.R. 11 and has not adequately preserved this issue on appeal. Civ.R. 53(E)(3)(d). I would affirm, but for reasons different than the majority.